     Case: 1:21-cr-00142 Document #: 20 Filed: 04/06/21 Page 1 of 1 PageID #:38

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                       Case No.: 1:21−cr−00142
                                                         Honorable Matthew F. Kennelly
James Massey
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, April 6, 2021:


        MINUTE entry before the Honorable Matthew F. Kennelly as to James Massey:
Video arraignment hearing scheduled for April 13, 2021 at 9:30 a.m. Members of the
public and media will be able to call in to listen to this hearing. The call−in number is
(650) 479−3207 and the call−in ID is 1604492058##. Counsel of record will receive an
email invitation prior to the start of the video hearing with instructions to join the video
conference. Persons granted remote access to proceedings are reminded of the general
prohibition against photographing, recording, and rebroadcasting of court proceedings.
Violation of these prohibitions may result in sanctions, including removal of court issued
media credentials, restricted entry to future hearings, denial of entry to future hearings, or
any other sanctions deemed necessary by the Court. Mailed notice. (mma, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
